IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs July 23, 2014

       STATE OF TENNESSEE v. TROY JAMES KEITH REYNOLDS

                  Appeal from the Circuit Court for Blount County
                Nos. C-21263, C-21264     Tammy Harrington, Judge


               No. E2013-02777-CCA-R3-CD - Filed September 2, 2014


The defendant, Troy James Keith Reynolds, appeals his Blount County Circuit Court jury
convictions of burglary, theft, and possession of burglary tools, claiming that the evidence
was insufficient to support his convictions. Because the judgment in count two erroneously
reflects a conviction of Class C felony theft, we remand that judgment to the trial court for
entry of a corrected judgment reflecting a conviction of Class D felony theft. In addition, we
remand for correction of other clerical errors in the judgments. In all other respects, the
judgments of the trial court are affirmed.

      Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed; Remanded

J AMES C URWOOD W ITT , J R., J., delivered the opinion of the Court, in which R OBERT W.
W EDEMEYER, J., and J OE H. W ALKER, III, S P. J., joined.

J. Liddell Kirk, Knoxville, Tennessee (on appeal); and Mack Garner, Maryville, Tennessee
(at trial), for the appellant, Troy James Keith Reynolds.

Robert E. Cooper, Jr., Attorney General and Reporter; Tracy L. Alcock, Assistant Attorney
General; Michael L. Flynn, District Attorney General; and Matthew Dunn, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

              On December 3, 2012, the Blount County grand jury charged the defendant
with three counts of burglary; one count of theft of property valued at $10,000 or more but
less than $60,000; one count of theft of property valued at $500 or more but less than $1,000;
one count of theft of property valued at $1,000 or more but less than $10,000; and one count
of possession of burglary tools. The trial court conducted a jury trial in June 2013.
               At trial, Chad Larrance testified that, in August 2012, he was in the process of
moving into a residence at 2843 Old Whites Mill Road in Maryville. On August 9, 2012, Mr.
Larrance contacted the police to report that someone had broken into the three storage
containers located behind the residence. Mr. Larrance explained that the containers were
large steel shipping containers and that he had been using them to store “pretty much
everything we owned.” Mr. Larrance observed that the latches to the storage containers had
been cut, and both the padlocks and pieces of the doors were lying on the ground. Mr.
Larrance testified that all three storage containers were “completely full” and that it appeared
that the intruder had gone “through every single box and everything we had, they had went
through the whole thing and pretty much destroyed everything in them.”

               Shortly after the burglary, Mr. Larrance visited a local flea market and
discovered his missing chainsaw. He recognized the chainsaw based on a piece of fabric he
kept in the chainsaw case to soak up excess oil along with “a couple of spare chains” that he
kept in the case. Mr. Larrance testified that the chainsaw, along with a Kawasaki motorbike
or “mini” bike, a component piece of a Kobalt “air die grinder set,” and other items were
recovered; those items were worth approximately $3,225. Numerous other items, valued at
around $5,000, were never recovered. Mr. Larrance listed over 40 items that had been stolen
from the storage containers, including a variety of tools and machines and a number of
handbags.

               Mr. Larrance testified that he did not know the defendant, that he had never
seen him prior to August 2012, and that he would not have given consent for the defendant
to enter his property and take any items.

              On cross-examination, Mr. Larrance explained that two of the storage
containers were 40 feet long and eight feet wide, and one of the containers was only 20 feet
long and eight feet wide. Mr. Larrance estimated that he had “a couple of hundred” boxes
inside the storage containers. Mr. Larrance opined that more than one person had been
involved in the burglary and theft because it would have been difficult for one person to
remove so many items from the containers without assistance. Mr. Larrance conceded that
he had not yet moved into the house on Whites Mill Road and that he did not see the storage
containers on a daily basis. Mr. Larrance testified that, on August 9, he observed that the
fence around his property had been cut, and he saw tire tracks in the grass where the
perpetrator “had spun out” when leaving the property. Mr. Larrance also noticed “a pretty
well-beaten path from the area where the truck was parked all the way up to the containers,”
and he observed pieces of tools along the path from the storage containers to the fence.

            On redirect examination, Mr. Larrance testified that he had researched the
measurements of the tire tracks he had observed and determined that the wheel base was

                                              -2-
consistent with “a smaller size truck like a Ford Ranger, Chevy S-10, Nissan, Toyota size
pickup.”

               Carey Knight, an employee of the Knox County Juvenile Justice Center,
testified that she resided at 2832 Old Whites Mill Road and that she lived next door to
Michael Stevens and down the road from Mr. Larrance. In August 2012, Ms. Knight was
contacted by law enforcement officers who informed her that officers had located a chainsaw
that belonged to her and her husband. Following this telephone call, Ms. Knight checked the
barn and shed on her property and discovered that the locks on both buildings had been cut.
Ms. Knight testified that the intruder had stolen a weed-eater, a blower, a chainsaw, totes
containing Christmas items and art supplies, and Ms. Knight’s tactical box containing a
bullet-proof vest, gun belts, souvenirs from her employment at Mayport Naval Station, and
other law enforcement items. Ms. Knight estimated that the value of the stolen items totaled
“at least $2,000, if not more.” Ms. Knight testified that neither she nor her husband knew
the defendant and that they never gave him consent to enter their property and remove any
items.

             On cross-examination, Ms. Knight testified that law enforcement officers
contacted her about the stolen chainsaw on a Saturday morning in August and that her
husband had been in both the barn and shed on the prior Tuesday.

              Michael Stevens testified that he resided at 2830 Old Whites Mill Road and
that, in August 2012, Ms. Knight contacted him to inform him of the break-in on her
property. Mr. Stevens then examined a shed located behind his home and determined that
the lock hasp had been cut. Mr. Stevens testified that the intruder had stolen two nailers,
three saws, a drill kit, and a can of gasoline. Mr. Stevens recovered everything except the
can of gasoline, and he estimated that the total value of the items stolen was “close to
$1,000.” Mr. Stevens did not know the defendant and never gave him permission to enter
or remove items from his property.

              On cross-examination, Mr. Stevens confirmed that Ms. Knight had contacted
him about the break-in on a Saturday morning in August. Because Mr. Stevens used the shed
on his property to store work tools, he estimated that he had last been inside the shed “a day
or two” before that Saturday.

               Darrell Morris testified that he knew the defendant, explaining that the
defendant had been his next-door neighbor several years before trial. Mr. Morris testified
that he was in the business of raising and selling chickens at a local flea market; Mr. Morris
sold “odds and ends” at the flea market as well. On August 11, Mr. Morris was operating
his booth at the flea market when law enforcement officers arrived and informed him that

                                             -3-
some of his merchandise might be stolen goods. Mr. Morris explained that he had purchased
the items, which primarily consisted of tools and small machines, from the defendant at a
location in Blount County. Mr. Morris testified that he had paid “[a]round $425 or $450” for
all of the items.

              Mr. Morris acknowledged his “lengthy criminal history” and conceded that he
was currently on probation for manufacturing methamphetamine. Mr. Morris, however,
denied stealing any of the property found at the flea market.

              On cross-examination, Mr. Morris stated that he had purchased the items from
the defendant “three days or more” before the police informed him that the items might have
been stolen. Mr. Morris agreed that if he had suspected that the items he purchased had been
stolen, he would “have had nothing to do with” their purchase.

              Detective Sara Wilson with the Blount County Sheriff’s Office testified that
she was assigned to Mr. Larrance’s case in August 2012. On August 11, Mr. Larrance
contacted Detective Wilson and informed her that he believed he had located some of his
stolen property at a local flea market. When Detective Wilson and Detective Davis arrived
at the flea market, they discovered several items belonging to Mr. Larrance as well as Ms.
Knight’s chainsaw. Detective Wilson took a statement from Mr. Morris and confiscated the
stolen items. On the following day, Mr. Morris contacted Detective Davis and informed him
that the defendant had contacted him regarding other items he wished to sell. The detectives
arranged for Mr. Morris to place a recorded telephone call to the defendant, monitored by
Detectives Wilson and Davis and Deputy Joe McCarter. The recording of the telephone
conversation was admitted into evidence and played for the jury. During the conversation,
the defendant tells Mr. Morris that he had “done sold most of that sh** that I had” for “a
f***ing $100 dollars.” When Mr. Morris inquired as to what the defendant had sold for that
amount, the defendant responded “[t]hose two nailers, a screwdriver set, and that . . . f***in’
leaf blower.” The defendant also stated that he had already sold “a dirt bike” and that the
only things he still had in his possession were a “miter saw” and a “drill set.” Mr. Morris
mentioned that he would be interested in purchasing those two items and made arrangements
to meet the defendant later that day at Brown’s Creek.

               Detective Wilson later located the defendant in the Brown’s Creek area sitting
in the passenger seat of a vehicle driven by the defendant’s girlfriend, Jeannie Harrison, and
registered to the defendant’s brother, Jake Reynolds. Detective Wilson stopped the vehicle
and placed the defendant under arrest. Detective Wilson also located, in the back of the
vehicle, a miter saw, a chainsaw, a table saw, a drill set, a vacuum service pump, and a set
of bolt cutters; with the exception of the bolt cutters, all of the recovered property belonged
to and was returned to Mr. Larrance and Mr. Stevens. Detective Wilson testified that bolt

                                              -4-
cutters can be used to cut metal locks and gain entry into buildings. Items recovered from
the flea market were returned to Mr. Larrance, Ms. Knight, and Mr. Stevens. Following the
defendant’s arrest, officers located at the residence of Ms. Harrison’s mother stolen property,
which included a pressure washer, a mini bike, and “a couple of weed-eaters,” all of which
belonged to Mr. Larrance. At 105 Bishop Street in Alcoa, officers recovered two floor
nailers and a leaf blower, and that property was returned to Mr. Stevens and Ms. Knight,
respectively.

              Detective Wilson interviewed the defendant on August 13, 2012. Through
Detective Wilson, the State introduced into evidence an audio recording of the defendant’s
interview, in which the following exchange occurred:

              Det. Wilson: Alright so now that you know this is about
                           White’s Mill, so what do you want to say about it?

              Defendant:     Y’all already got me with it, don’t ya?

              Det. Wilson: Uh huh.

              Defendant:     I mean, there ain’t really nothing to say.

              Det. Wilson: You’re just saying one place?

              Defendant:     Huh?

              Det. Wilson: One place?

              Defendant:     Yeah.

              Det. Wilson: Uh huh.

              Defendant:     That’s the only place I been in White’s Mill.

              Det. Wilson: No it ain’t.

              Defendant:     I promise ya it is.

              Det. Wilson: Why do I have property from another location at
                           White’s Mill?



                                              -5-
Defendant:   You shouldn’t have, it should all be from the
             same place.

Det. Wilson: Two different locations actually.

Defendant:   Should all be from the same place.

Det. Wilson: So where’d all that stuff come from?

Defendant:   What the stuff in the back of my truck?

Det. Wilson: Uh huh.

Defendant:   Some of it’s mine, I bought it. I actually did buy
             it at the flea market. See I do buy and sell stuff
             but some of the stuff I got from that one, just that
             one place on White’s Mill.

Det. Wilson: What place is that?

Defendant:   The one that y’all done charged me with. I mean
             if there’s anything else I don’t know where it
             came from, cause that’s the only place I been.

Det. Wilson: What about the lawn mower?

Defendant:   Lawn mower?

Det. Wilson: Uh huh.

Defendant:   What lawn mower?

Det. Wilson: There’s another lawn mower. Alright.

Defendant:   What kind of lawn mower?

Det. Wilson: Who was with you?

Defendant:   Nobody.



                              -6-
              Det. Wilson: You got every bit of that stuff by yourself?

              Defendant:     Yeah.

Detective Wilson clarified that when she asked the defendant about “the one place,” she was
referring to Mr. Larrance’s property.

               With this evidence, the State rested its case. Following the trial court’s denial
of the defendant’s motion for judgments of acquittal and a Momon colloquy, the defendant
chose not to testify or offer any proof. Prior to closing arguments, the trial court entered an
order amending count two of the indictment to reflect a charge of theft of Mr. Larrance’s
property valued at $1,000 or more than but less than $10,000.

               Based on this evidence, the jury convicted the defendant as charged of the
burglaries of the Larrance property, the Stevens property, and the Knight property; theft of
property owned by Mr. Larrance valued at $1,000 or more but less than $10,000; theft of
property owned by Mr. Stevens valued at $500 or more but less than $1,000; theft of property
owned by the Knights valued at $1,000 or more but less than $10,000; and possession of
burglary tools. Following a sentencing hearing, the trial court sentenced the defendant as a
multiple offender to a term of eight years for each of the burglary convictions and the
convictions for theft of property valued at $1,000 or more, and to a term of four years for the
conviction for theft of property valued at $500 or more. The trial court further ordered the
six sentences to be served concurrently to one another but consecutively to the defendant’s
sentences in four other Blount County Circuit Court cases, for a total effective sentence in
this case of eight years. With respect to the defendant’s misdemeanor conviction for
possession of burglary tools, the trial court sentenced the defendant to 11 months and 29 days
in the county jail, with pretrial jail credit from September 18, 2012 through November 21,
2013.

               Following the denial of his timely but unsuccessful motion for new trial, the
defendant filed a timely notice of appeal. In this appeal, the defendant contends that the
evidence is insufficient to support his convictions, arguing specifically that the State failed
to prove his identity as the perpetrator. We disagree.

              We review the defendant’s claim of insufficient evidence mindful that our
standard of review is whether, after considering the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324
(1979); State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). This standard
applies to findings of guilt based upon direct evidence, circumstantial evidence, or a

                                              -7-
combination of direct and circumstantial evidence. State v. Dorantes, 331 S.W.3d 370, 379
(Tenn. 2011).

                When examining the sufficiency of the evidence, this court should neither re-
weigh the evidence nor substitute its inferences for those drawn by the trier of fact. Id.
Questions concerning the credibility of the witnesses, the weight and value of the evidence,
as well as all factual issues raised by the evidence are resolved by the trier of fact. State v.
Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court must afford the State
the strongest legitimate view of the evidence contained in the record as well as all reasonable
and legitimate inferences which may be drawn from the evidence. Id.

               As charged in this case, “[a] person commits burglary who, without the
effective consent of the property owner . . . [e]nters a building other than a habitation (or any
portion thereof) not open to the public, with intent to commit a . . . theft.” T.C.A. § 39-14-
402(a)(1). “A person commits theft of property if, with intent to deprive the owner of
property, the person knowingly obtains or exercises control over the property without the
owner’s effective consent.” T.C.A. § 39-14-103. A person is guilty of possession of
burglary tools “who possesses any tool, machine or implement with intent to use the same
. . . to commit any burglary.” T.C.A. § 39-14-701.

                Here, the proof adduced at trial established that storage buildings on three
pieces of property in close proximity on Old Whites Mill Road had been burglarized during
the early part of August 2012. The locks or the latches on each of the buildings and
containers had been cut. From Mr. Larrance’s storage containers, the burglar stole dozens
of items worth over $8,000, including a chainsaw, a motorbike, and a component piece of
an air die grinder set. The burglar stole from the Knights’ property at least $2,000 worth of
items, including a weed-eater, a leaf blower, and a chainsaw, and from Mr. Stevens, the
burglar stole two nailers, three saws, a drill kit, and a can of gasoline, all of which was worth
nearly $1,000. Following Mr. Larrance’s discovery of his chainsaw at a local flea market on
August 12, law enforcement officers questioned the proprietor of the flea market booth, Mr.
Morris, and learned that he had acquired several tools and small machines from the defendant
at least three days prior. Officers located items that had been stolen from Mr. Larrance, the
Knights, and Mr. Stevens at the flea market and returned those items to their owners. During
a recorded telephone conversation between Mr. Morris and the defendant, the defendant
stated that he had sold two nailers, a leaf blower, and a dirt bike, but he mentioned that he
still had a miter saw and a drill set available for purchase, and he arranged to meet Mr.
Morris so that Mr. Morris could purchase the remaining items. When officers arrived at the
appointed meeting spot, they confiscated from the defendant’s brother’s truck a miter saw,
a chainsaw, a table saw, a drill set, a vacuum service pump, and a set of bolt cutters; all but
the bolt cutters belonged to either Mr. Larrance or Mr. Stevens. After the defendant was

                                               -8-
arrested, officers recovered other stolen property, which included a pressure washer, a
motorbike, weed-eaters, two nailers, and a leaf blower, at two additional locations, one of
which was the residence of the defendant’s girlfriend’s mother, and that property was
returned to either Mr. Larrance, Ms. Knight, or Mr. Stevens. During the defendant’s post-
arrest interview with Detective Wilson, the defendant admitted being on “White’s Mill” and
acknowledged taking property from “the same place,” which Detective Wilson clarified at
trial referred to the Larrance property. Although the defendant, during his interview, denied
stealing from any other properties, “[i]t is the jury’s province, as the trier of fact, to determine
which parts of the testimony and evidence to credit, and there is no requirement that a jury
must wholly accept or reject a witness’s account of events.” State v. Gene Shelton Rucker,
Jr., No. E2002-02101-CCA-R3-CD, slip op. at 6 (Tenn. Crim. App., Knoxville, Dec. 9,
2004) (citing State v. Bolin, 922 S.W.2d 870, 876 (Tenn. 1996)). Detective Wilson also
testified that bolt cutters can be used to cut metal locks and gain entry into buildings or
facilities.

               Affording the State the strongest legitimate view of the evidence and deferring
to the credibility determinations made by the jury, we conclude that the evidence strongly
supports the defendant’s convictions of burglary, theft, and possession of burglary tools.

               We detect, however, errors that require correction on the judgments in counts
two and three. First, and most importantly, the judgment for count two indicates that the
defendant was indicted for and convicted of theft of property valued at $10,000 or more,
which is a Class C felony. The trial court entered an order prior to closing arguments at trial
amending the indictment on count two to reflect a charge of theft of property valued at
$1,000 or more but less than $10,000, and the jury verdict form states that, in count two, the
defendant is guilty of theft of property valued at $1,000 or more but less than $10,000. As
such, the error in the judgment form is clearly clerical in nature. In consequence, we remand
the case to the trial court for entry of a corrected judgment reflecting the trial court’s
amendment of the charged offense and conviction offense of theft of property valued at
$1,000 or more but less than $10,000, a Class D felony.

               In addition, the judgment in count two should be corrected to reflect that the
sentence for that conviction is to be served concurrently with counts one, three, four, five,
and six; reference to count six was omitted from the original judgment. Finally, the judgment
in count three contains no indication of release eligibility percentage. Because the defendant
was found to be a multiple offender, this judgment should be corrected to indicate a release
eligibility percentage of 35 percent, in keeping with the other felony judgments in this case.

              Accordingly, we affirm the convictions and sentences but remand the case for
entry of corrected judgments in counts two and three as outlined in this opinion.

                                                -9-
       _________________________________
       JAMES CURWOOD WITT, JR., JUDGE




-10-